Exhibit 99.3 (Text of graph posted to Ashland Inc.'s website concerning Ashland Specialty Ingredients volume in metric tons) Metric Tons (inthousands)* January February March 18.4 April May 36.9 June 21.7 34.9 July August 17.9 September 20.2 October November December 12 Month Rolling Average (inthousands)* January February March 16.9 April May June 28.8 July 17.3 August September October November December *NOTE:The metric tons data from October 2011 through July 2012 has been adjusted from previously reported amounts due to a measurement methodology refinement. All information presented subsequent to September 2011 includes activity related to ISP, which was acquired on August 23, 2011. Information from October 2008 and prior represent the pre-acquisition operations of Hercules' Aqualon Group acquired on November 13, 2008. The 12 month rolling average will continue to include pre-acquisition results through November 2009.
